Citation Nr: 1505442	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2010, for the grant of service connection for tinnitus.  

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1986, and had unverified service with the Army National Guard beginning in November 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for tinnitus, with a 10 percent rating assigned effective May 12, 2010, and denied entitlement to service connection for pes planus.

The Veteran provided testimony during an informal hearing before a Decision Review Officer (DRO) in September 2012.  A transcript is of record.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The initial claim for service connection for tinnitus was received May 12, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than May 12, 2010, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for an earlier effective date for the grant of service connection for tinnitus arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Nevertheless, the Board notes that the Veteran received proper notice of the process by which disability ratings and effective dates are established in a May 2010 letter, prior to the rating decisions on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).

In this case, the Veteran contends that he went to an RO in 1991 in order to inquire about benefits and was informed that his service treatment records had been destroyed.  He stated that as a result, he did not pursue any claim.  He contends that the RO should have informed him of his rights to VA benefits and how to file a claim at that time.  The Board notes that the Veteran did not testify that he intended to file for service connection for tinnitus at that time or that he told a VA official that he had tinnitus at that time.  

Moreover, the record demonstrates that the Veteran did, in fact, file a claim in 1991, but for hearing loss.  He did not at any time mention ringing in his ears or tinnitus.  

The first evidence of tinnitus came in the form of his May 12, 2010, claim for service connection for the disability.  There is no medical or lay evidence of record prior to that date which could be construed as a claim for service connection for tinnitus.  Thus, in this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's initial claim for service connection on May 12, 2010. 

While the Board acknowledges the Veteran's contentions, there is no legal entitlement to an earlier effective date of service connection for a tinnitus.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 12, 2010, for the award of service connection for tinnitus is denied.  





REMAND

In this case, the Veteran's service in the Army National Guard has not been verified.  One form indicates that he was enlisted from November 1986 to November 1987.  However, there is a January 1988 examination report which indicated that the Veteran was enlisting in the National Guard.  The record does not demonstrate that this information was requested from the National Guard or that a response was received.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Therefore, this information must be obtained under the procedures outlined under 38 C.F.R. § 3.159 (2014).  

The Board further notes that an October 2012 VA examiner provided a negative opinion based upon the January 1988 in-service examination demonstrating normal feet.  Therefore, if additional information regarding the Veteran's National Guard service is obtained, a new opinion must be obtained which considers this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all of the appellant's periods of service in the National Guard, including all periods of ACDUTRA and INACDUTRA, and obtain all outstanding treatment records for such periods.  The procedures of 38 C.F.R. § 3.159 must be explicitly followed.  

2.  Once the above development has been developed, if new evidence is obtained, refer the file back to the examiner who conducted the October 2012 VA examination, if available, for consideration of this new evidence.  The examiner must state whether this new evidence changes the opinion offered in the 2012 examination report and explain why or why not.  

If the same examiner is unavailable, a new VA examination and opinion must be provided in order to obtain the necessary etiology opinion.  

3.  If a new examination and opinion or addendum are obtained, the agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


